Steuer,, J. (concurring).
I concur in the result. As pointed out in the learned majority opinion, an unrecognized government lacks the capacity to sue. So does a branch or arm of that government, whether it be a corporation or any other entity. Ooncededly also, there is an infinite variety of relationship between governments and their corporate creations. By a branch of the government is meant an entity that performs governmental functions acting in its particular sphere as the alter ego of the government. Whether a particular corporation falls into that classification is a political rather than a'juridical question, and the determination of the State Department on that question is conclusive.
As a matter of pleading, it is a sufficient allegation that the corporation in question, the plaintiff’s assignor, is a branch of an unrecognized government. It is not necessary to plead that our State Department has found that allowing it access to the courts is inimical to our policy. Such would have to be the proof, but, at this moment, we are not concerned with the proof. So lacking the factor of the assignment, the pleading would be sufficient.
*43The assignment presents several questions which do not call for decision at this point. Conceivably, a naked assignment might leave the assignee in a different position from that he would occupy if the assignment were a transfer of a bona fide interest in the claim. A different public policy might determine the result and different legal principles might well ensue. The pleading ignores the assignment. To that extent it does not meet the issue tendered by the complaint, and the defense, to that extent, is insufficient.
Rabin, Stevens and Eager, JJ., concur with Breitel, J. P.; Steuer, J., concurs in result in opinion.
Order entered on September 16, 1960, denying plaintiff’s motion to strike out the first defense pleaded in the defendant’s answer, reversed, on the law, with $20 costs and disbursements to the appellant, and the motion to strike the first affirmative defense granted, with $10 costs, with leave, however, to defendant if it is so advised, to serve an amended answer within 20 days after service of a copy of the order entered herein, with notice of entry, containing an affirmative defense asserting a violation of public policy with respect either to the underlying-sale or the transfer of the trade acceptance in accordance with the views expressed in the opinion of this court filed herein, or depending- on any other theory not now passed upon.